Shaw, C. J.
It appears to us, that the direction was not correct. The right of the respondent to erect his mill, and thereby flow the complainant’s land, was not founded on the complainant’s permission ; it was a right derived from the statute, which, as owner of the land, the complainant could not prevent or control. The only effect of the agreement found by the jury, therefore, was, that in case the respondent should so erect his mill, the complainant could claim no damages. It was not an agreement by which any right; interest, or easement in land was to be conferred, and therefore not within the statute requiring such conveyances to be in writing. It was a claim for pecuniary damages, and therefore might be waived by a parol agreement. Fuller v. Plymouth, 15 Pick. 81; Seymour v. Carter, 2 Met. 520.
But if this agreement could be construed to be a license only, it would be good until revocation ; and if this complaint was construed to be a revocation, it would not warrant a claim for damages until the respondent had time to remove the dam
*156But such revocation could not take away the right of the respondent to maintain his mill and flow the complainant’s land; if any thing, it would be only a revocation of the assent to flow his land without paying damages. Whether he would have a right to revoke such assent, after the respondent had been at the cost of building a mill upon the faith of it, is not now in question. Verdict set aside.